Per Curiam.
The objection that the two funds belonged to different debtors, is decisive. Rutherford, who seeks to be admitted to Baab’s right of substitution, is merely his creditor, not the creditor of German, whose interest is subordinate only to that of Baab. But Baab’s right of substitution is a personal one, which he might waive; and what right has his creditor to insist that it shall be exercised not for his benefit, but against his will ? It is true that the lien of Rutherford’s judgment against Baab’s land, was excluded by the bank’s judgment; but that gave Rutherford no equity against German, whose interest was independent of him. Neither did it give him a right to the bank’s securities, with whom it stood in no privity; stil) *304less did it give Mm a right against Baab’s assignee of the right to substitution, who, for any thing that appears, stands in equal, if not superior equity. The point, therefore, was properly ruled below.
Order affirmed.